 In theMatter of Coos BAY LOGGING COMPANYandINTERNATIONALWOODWORKERS OF AMERICA,LOCAL No. 116Case No. R-1339CERTIFICATION OF REPRESENTATIVESSeptember 1, 1939On July 24, 1939,theNational Labor Relations Board, hereincalled the Board, issued a Decision,Order, and Direction of Electionin the above-entitled proceeding.'The Direction of Election pro-vided that an election by secret ballot be conducted within 15 daysfrom the date of the Direction among all the employees of Coos BayLogging Company in its Old Town and Sitka plants,exclusive ofoffice and supervisory employees,who were employed by the Com-pany during the periodfromMarch 15 to 31,1939, including em-ployees who did not work during such period because they were illor on vacation,and also any employees who had been employed bythe Company between March 31, 1939, and the date of the Directionof Election,but excluding employees who had since quit or beendischarged for cause,to determine whether they desired to be repre-sented for the purposes of collective bargaining by Lumber andSawmillWorkers,Local No. 116,affiliated with the InternationalWoodworkers of America,which is in.turn affiliated with the Con-.gress of Industrial Organizations,or by Lumber and SawmillWorkers Union,Local No. 2573, affiliated with the United Brother-hood of Carpenters and Joiners of America,which in turn isaffiliated with the American Federation of Labor, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on August 8, 1939, under the direction and supervisionof the Regional Director for the Nineteenth Region(Seattle,Wash-ington).On August 12, 1939, the Regional Director,acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, issued an Intermediate Report onthe election,copies of which were duly served upon the parties.Noobjections or exceptions to the Intermediate Report have been filed byany of the parties.113 N. L.R. B. 950.15 N. L.R. B., No. 6.51 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director reported the following results of theballoting :Total number eligible_______________________________________ 160Total number ballots cast___________________________________ 140Total number ballots cast for Lumber and Sawmill Workers,Local No. 116, affiliated with the International Woodworkersof America (C. I. 0.) ------------------------------------ 119Totalnumber ballots cast for Lumber and Sawmill WorkersUnion, Local No. 2573, affiliated with the United Brotherhoodof Carpenters and Joiners of America(A. F. ofL.) ---------16Total number ballots for neither labor organization----------1Total number blank ballots_________________________________1Total number ballots challenged----------------------- -___-3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Lumber and Sawmill Workers, LocalNo. 116, affiliated with the International Woodworkers of America,which in turn is affiliated with the Congress of Industrial-Organiza-tions, has been designated and selected by a majority of all the em-ployees of Coos Bay Logging Company, North Bend, Oregon, in itsOld Town and Sitka plants, exclusive of office and supervisory em-ployees, as their representative for the purposes of collective bar-gaining, and that, pursuant to (Section 9 (a) of the Act, Lumber andSawmillWorkers, Local No. 116, affiliated with the InternationalWoodworkers of America, which in turn is affiliated with the Con-gress of Industrial Organizations, is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and otherconditions of employment.M.R.WILLIAM M. LEISERSON took no part in the consideration ofthe above Certification of Representatives.